DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Figures 4-5 in the reply filed on 2/15/2022 is acknowledged.  The traversal is on the ground(s) that claims 1-5 and 8-13 read on the elected Figures 4-5.  This is not found persuasive because claims 12-13 do not read on Figures 4-5.  Claims 1-5 and 8-11 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “substantially” is a relative term.
Regarding claim 11, applicant should clarify the structure and/or arrangement intended by “wherein the inductor comprises an off-chip laminate.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 8-11, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yen et al. [US 2014/0217546 A1.]
Regarding claims 1-3 and 8, Yen et al. discloses an inductor comprising:
- a stack of dielectric layers [figure 1, 108, 124, 116]; and
- a plurality of metal levels [figures 1-2] comprising patterned metallic features of the inductor, wherein each metal level is located at an interface between adjacent dielectric layers in the stack, wherein the metallic conductive features comprise: a first plurality of inductor windings [coil 606] arranged in a substantially flat spiral in one of the metal levels; and a second plurality of inductor windings [innermost coil 604 and innermost coil 606] in which each winding is located in a respective one of the plurality of metal levels, wherein the first plurality of windings is connected in series with the second plurality of windings [figure 6A], wherein one of the windings of the second plurality of inductor windings is located in the same metal level as the first plurality of inductor windings is an uppermost of the second plurality of inductor windings.
Yen et al. further discloses at least some of the dielectric layers in the stack have different thicknesses [108, 116.]
Regarding claim 4, Yen et al. further discloses a first port of the inductor comprises an end of the first plurality of inductor windings and a second port of the inductor comprises an end of the second plurality of inductor windings [innermost and outermost of coils 604 and 606.]
Regarding claim 9, Yen et al. further discloses the first plurality of inductor windings does not overlap with the second plurality of inductor windings when viewed along a surface normal of one of the dielectric layers of the stack [figure 6A.] 
Regarding claim 10, Yen et al. further discloses interconnect structures [610, 612] would be vias filled with electrically conductive material, wherein the vias extend though at least some of the dielectric layers to interconnect the patterned metallic features of the metal levels [connection within layer structure 124.]
Regarding claim 11, Yen et al. inherently discloses the inductor being laminated.  An “off-chip” laminated inductor, as best understood in view of the rejection under 112 second paragraph, is disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al.
Yen et al. further discloses a first port of the inductor comprises an end of the first plurality of inductor windings and a second port of the inductor comprises an end of the second plurality of inductor windings [innermost and outermost of coils 604 and 606.]
Yen et al. discloses the instant claimed invention except for the specific arrangement of the first port.
The specific locations and/or arrangement of the first [or the second] port would have been an obvious design consideration for the purpose of improving internal and/or external connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837